Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00484-CV

 SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc., Tercero Navarro,
                     Inc., and Rodney R. Lewis,
                              Appellants

                                               v.

                  SAN ROMAN RANCH MINERAL PARTNERS, LTD.,
                                 Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK002483D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against appellants.

       SIGNED August 19, 2020.


                                                _____________________________
                                                Beth Watkins, Justice